306 S.W.3d 710 (2010)
STATE of Missouri, Respondent,
v.
Sandrio Dejesus ANDUJAR, Appellant.
No. WD 70362.
Missouri Court of Appeals, Western District.
April 6, 2010.
Rosalynn Koch, Columbia, MO, for appellant.
Shaun J. Mackelprang and Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before Division Four: THOMAS H. NEWTON, Chief Judge, Presiding, JAMES M. SMART, JR., Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Sandrio Andujar appeals the trial court's judgment convicting him of second degree assault of a law enforcement officer after a jury trial. Andujar claims that the trial court plainly erred in failing to sun sponte: (1) intervene when the State asked Andujar on cross-examination if he was in this country illegally, and (2) strike the State's closing argument that the State's witness *711 did not have any reason to lie to the jury. We affirm. Rule 30.25(b).